DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes, in regard to claims 7 and 8, that Holzner et al. teach against heavy metals such as zinc oxide or aluminum complex as a crosslinking agent (see, for example, paragraphs 0007 and 0118).
Examiner notes, in regard to claim 11, Holzner et al. and Yeh et al. do not teach or suggest that steps (2) and (3) of claim 10 would last at least 72 hours: all teachings regarding the total length of time of the steps (2) and (3) are less than one hour.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holzner et al. (WO2017/147638; U.S. 2019/0112436 used as English equivalent) in view of Yeh et al. (USPN 6,391,409), as evidenced by “The Rate of Dissolution: Factors and Definition”.
In regard to claim 1, Holzner et al. teach an elastomeric article formed via dipping, where the article may be a glove such as a surgical glove or an examination glove, a finger stall, a catheter, a condom, a (medical) balloon, a teat (see, for example, paragraph 0043). Holzner et al. teach that the material of the elastomeric article is a carboxylated diene latex elastomer (see, for example, abstract and paragraph 0068) such as carboxylated acrylonitrile butadiene (XNBR) (see, for example, paragraphs 0046 and 0047; the carboxylation provides an unsaturated carboxylic acid-derived structural unit, the acrylonitrile corresponds to the claimed “(meth)acrylonitrile-derived structural unit”, and the butadiene corresponds to the claimed “butadiene-derived structural unit”). Holzner et al. teach either of embodiments (a) and (b) as identified below:

embodiment (a) tri-functional epoxy crosslinking agent is listed in left column of page 6 in Table 1 as a suitable crosslinking agent: note that Holzner et al. teach that the crosslinking agent both functionalizes the particles (particles disclosed for example in paragraphs 0070-0076) and crosslinks the carboxylated acrylonitrile butadiene (see, for example, paragraphs 0067 and 0068). Additionally, Holzner et al. teach multifunctional epoxides (which includes epoxides having three or more epoxy groups) as suitable crosslinking agents (paragraph 0094).

And 

embodiment (b) an additional crosslinking agent (“further cross-linking agent”) is used to further crosslink the XNBR latex in addition to the crosslinking agent that functionalizes the particles, where an epoxy compound having six epoxy groups in one molecule is a suitable crosslinking agent for the carboxylated acrylonitrile butadiene (XNBR) (sorbitol polyglycidyl ether, molecular structure is shown in Table 3 on page 9, the molecule has six epoxy groups) (paragraphs 0068, 0098, 0135 and Table 3 on page 9).

Holzner et al. teach that the dip molding composition includes water (see, for example, paragraphs 0110-0111). Holzner et al. teach that the dip molding composition includes a pH modifier such as KOH (paragraphs 0025, 0103, 0115, 0138, 0156 and 0161). Holzner et al. teach that the relative amount of the acrylonitrile in the XNBR is preferably between 15 wt % and 40 wt %, and especially preferably between 20 wt % and 35 wt % (paragraph 0047). 
While Holzner et al. teach that the relative amount of the acrylonitrile in the XNBR is preferably between 15 wt % and 40 wt %, and especially preferably between 20 wt % and 35 wt % (paragraph 0047), Holzner et al. does not explicitly teach that the relative amounts of the unsaturated carboxylic acid-derived unit is 1 to 10 % by weight, and that the butadiene-derived unit is 50 to 75 % by weight, in conjunction with the relative amount of the acrylonitrile being 20 to 40% by weight.
Yeh et al., however, disclose a carboxylated acrylonitrile butadiene (XNBR) elastomer for rubber gloves for medical use and industrial use (col. 1, lines 37-44), where the relative amount of the acrylonitrile in the XNBR is 25 to 40 wt %, the relative amount of the unsaturated carboxylic acid-derived unit is 3 to 6 wt %, and the relative amount of the butadiene-derived unit is 55 to 68 wt % (see, for example, col. 3, line 62- col. 4, line 1). Since Yeh et al. establish that a carboxylated acrylonitrile butadiene (XNBR) elastomer having relative amounts of the three components of 25 to 40 wt % for acrylonitrile, 3 to 6 wt % for carboxylic acid, and 55 to 68 wt % for butadiene is a known material for use as the elastomer for rubber gloves for medical use and industrial use, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used XNBRs having relative amounts of the three components of 25 to 40 wt % for acrylonitrile, 3 to 6 wt % for carboxylic acid, and 55 to 68 wt % for butadiene as the material of the XNBR of Holzner et al.
	In regard to the claimed dissolution rate in water of the epoxy crosslinking agent of 10 to 70% as determined in the last 8 lines of claim 1, since Holzner et al. teach an epoxy crosslinking agent having all compositional limitations as claimed (that is, three or more epoxy groups per molecule: embodiment (a) identified above having three epoxy groups per molecule, in regard to the trifunctional epoxy crosslinking agent shown in Table 1 on page 6 or multifunctional epoxides, which includes epoxides having three or more epoxy groups, taught in paragraph 0067, 0068, 0094 and 0098, and also embodiment (b) identified above, the “further cross-linking agent” that is a multifunctional epoxide (paragraphs 0068 and 0135) such as the sorbitol polyglycidyl ether having six epoxy groups per molecule shown in Table 3 on page 9), and since the rate of dissolution of a molecule in water is known to depend upon the degree of polarity of the molecule under the principle of “like dissolves like” since water itself is polar (the more epoxy groups in a molecule, the more polar the molecule is, since the oxygen atom of an epoxy group renders the epoxy group polar, the larger number of epoxy groups in a molecule, the more polar the molecule is due to the combined polarity of each of the epoxy groups; as evidenced by “The Rate of Dissolution: Factors and Definition”, “Like Dissolves Like” section, pages 1-2), one of ordinary skill in the art would have expected the inherent physical characteristics of the epoxy crosslinking agent, such as the dissolution rate in water, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Additionally, since Holzner et al. teach that multifunctional epoxides, which includes epoxides having three or more epoxy groups, are suitable crosslinking agents as discussed above in regard to both embodiments (a) and (b), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have optimized / selected a multifunctional epoxy crosslinking agent to have achieved the desired dissolution rate, depending upon the particular desired end result, including to have selected a crosslinking agent having a certain number of epoxy groups in order to achieve the desired degree of dissolution (under the principle of “like dissolves like”, the more polar epoxy groups in a molecule, the more readily the molecule dissolves in water [water is polar], as discussed above, as evidenced by “The Rate of Dissolution: Factors and Definition”, “Like Dissolves Like” section, pages 1-2). MPEP 2144.05 II(A).

In regard to claims 2 and 3, Holzner et al. teach an elastomeric article formed via dipping, where the article may be a glove such as a surgical glove or an examination glove, a finger stall, a catheter, a condom, a (medical) balloon, a teat (see, for example, paragraph 0043). Holzner et al. teach that the material of the elastomeric article is a carboxylated diene latex elastomer (see, for example, abstract and paragraph 0068) such as carboxylated acrylonitrile butadiene (XNBR) (see, for example, paragraphs 0046 and 0047; the carboxylation provides an unsaturated carboxylic acid-derived structural unit, the acrylonitrile corresponds to the claimed “(meth)acrylonitrile-derived structural unit”, and the butadiene corresponds to the claimed “butadiene-derived structural unit”). Holzner et al. teach either of embodiments (a) and (b) as identified below:

embodiment (a) tri-functional epoxy crosslinking agent is listed in left column of page 6 in Table 1 as a suitable crosslinking agent: note that Holzner et al. teach that the crosslinking agent both functionalizes the particles (particles disclosed for example in paragraphs 0070-0076) and crosslinks the carboxylated acrylonitrile butadiene (see, for example, paragraphs 0067 and 0068). Additionally, Holzner et al. teach multifunctional epoxides (which includes epoxides having three or more epoxy groups) as suitable crosslinking agents (paragraph 0094).

And 

embodiment (b) an additional crosslinking agent (“further cross-linking agent”) is used to further crosslink the XNBR latex in addition to the crosslinking agent that functionalizes the particles, where an epoxy compound having six epoxy groups in one molecule is a suitable crosslinking agent for the carboxylated acrylonitrile butadiene (XNBR) (sorbitol polyglycidyl ether, molecular structure is shown in Table 3 on page 9, the molecule has six epoxy groups) (paragraphs 0068, 0098, 0135 and Table 3 on page 9).

Holzner et al. teach that the dip molding composition includes water (see, for example, paragraphs 0110-0111). Holzner et al. teach that the dip molding composition includes a pH modifier such as KOH (paragraphs 0025, 0103, 0115, 0138, 0156 and 0161). Holzner et al. teach that the relative amount of the acrylonitrile in the XNBR is preferably between 15 wt % and 40 wt %, and especially preferably between 20 wt % and 35 wt % (paragraph 0047). 
While Holzner et al. teach that the relative amount of the acrylonitrile in the XNBR is preferably between 15 wt % and 40 wt %, and especially preferably between 20 wt % and 35 wt % (paragraph 0047), Holzner et al. does not explicitly teach that the relative amounts of the unsaturated carboxylic acid-derived unit is 1 to 10 % by weight, and that the butadiene-derived unit is 50 to 75 % by weight, in conjunction with the relative amount of the acrylonitrile being 20 to 40% by weight.
Yeh et al., however, disclose a carboxylated acrylonitrile butadiene (XNBR) elastomer for rubber gloves for medical use and industrial use (col. 1, lines 37-44), where the relative amount of the acrylonitrile in the XNBR is 25 to 40 wt %, the relative amount of the unsaturated carboxylic acid-derived unit is 3 to 6 wt %, and the relative amount of the butadiene-derived unit is 55 to 68 wt % (see, for example, col. 3, line 62- col. 4, line 1). Since Yeh et al. establish that a carboxylated acrylonitrile butadiene (XNBR) elastomer having relative amounts of the three components of 25 to 40 wt % for acrylonitrile, 3 to 6 wt % for carboxylic acid, and 55 to 68 wt % for butadiene is a known material for use as the elastomer for rubber gloves for medical use and industrial use, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used XNBRs having relative amounts of the three components of 25 to 40 wt % for acrylonitrile, 3 to 6 wt % for carboxylic acid, and 55 to 68 wt % for butadiene as the material of the XNBR of Holzner et al.
	In regard to the claimed MIBK/water distribution ratio of 27% or higher as determined in the last 10 lines of claim 2, since Holzner et al. teach an epoxy crosslinking agent having all compositional limitations as claimed (that is, three or more epoxy groups per molecule: embodiment (a) identified above having three epoxy groups per molecule, in regard to the trifunctional epoxy crosslinking agent shown in Table 1 on page 6 or multifunctional epoxides, which includes epoxides having three or more epoxy groups, taught in paragraph 0067, 0068, 0094 and 0098, and also embodiment (b) identified above, the “further cross-linking agent” that is a multifunctional epoxide (paragraphs 0068 and 0135) such as the sorbitol polyglycidyl ether having six epoxy groups per molecule shown in Table 3 on page 9), one of ordinary skill in the art would have expected the inherent physical characteristics of the epoxy crosslinking agents taught by Holzner et al. having three or more epoxy groups per molecule, such as the MIBK/water distribution ratio, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

Examiner additionally notes that it would have been obvious to one of ordinary skill in the art at the tme of the filing of the application to have selected a particular crosslinker having a particular composition, including based on the number of epoxy groups, in order to achieve the desired MIBK/water distribution ratio, based on the principle of “like dissolves like” discussed above in regard to claim 1 (the affinity to water and MIBK of a given crosslinking agent would vary based on the polarity of the crosslinking agent). Additionally, since Holzner et al. teach that multifunctional epoxides, which includes epoxides having three or more epoxy groups, are suitable crosslinking agents as discussed above in regard to both embodiments (a) and (b), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have optimized / selected a multifunctional epoxy crosslinking agent to have achieved the desired MIBK/water distribution ratio, depending upon the particular desired end result, including to have selected a crosslinking agent having a certain number of epoxy groups in order to achieve the desired degree of MIBK/water distribution ratio. MPEP 2144.05 II(A).

	In regard to claim 6, Holzner et al. and Yeh et al. teach the dip molding composition as discussed above in regard to claim 2. Holzner et al. teach that the relative amount of cross-linker is from 1 to 15 phr, preferably 1 to 7.5 phr (paragraph 0117), and note that relative amounts that fall within the preferable range are disclosed for various embodiments throughout the reference (see, for example, paragraphs 0125, 0131, 0132, 0137 and 0143). Additionally note that Holzner et al. disclose in at least paragraph 0143 that variation of the amount of crosslinker within the range of preferably 1 to 7.5 phr results in a variation in the degree of crosslinking, which determines the strength of the article formed from the composition, the more the crosslinker, the higher the strength, and that 5 phr is a particularly optimal amount for surgical gloves in terms of 50% elongation value, which is indicative of the glove wearer’s comfort, even after hot-air aging and gamma sterilization (paragraph 0147).

	Since Holzner et al. establish that a range of 1 to 7.5 phr is well known to be a suitable range for crosslinkers for XNBR as discussed above, it would have been obvious to one of ordinary skill in the art to have used a crosslinker relative amount in any amount that falls within the range of 1 to 7.5 taught by Holzner et al., including such amounts as 5 phr, which are taught as particularly advantageous for the glove wearer’s comfort, even after hot-air aging and gamma sterilization, as discussed above.

	In regard to claim 9, Holzner et al. and Yeh et al. teach the dip molding composition as discussed above in regard to claim 2. In regard to the claimed pot life of claim 9, since Holzner et al. and Yeh et al. teach a dip molding composition that corresponds to the claimed composition, one of ordinary skill in the art would have expected the inherent physical characteristics of the dip molding composition, such as the pot life, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.
	In regard to claim 10, Holzner et al. and Yeh et al. teach the dip molding composition as discussed above in regard to claim 2 (claim 10, lines 4-5 recite “(2) a step of stirring the dip molding composition according to claim 2…”).
	Holzner et al. teach that the article formed from the dip molding composition may be a glove, and that the glove may be formed via dipping methods that are well-established in the art (paragraph 0048). Holzner et al. state:

[0054] A customary process route of a coagulant dipping method may comprise, for example, the following method steps:
[0055] washing of the dipping former and degreasing with an organic solvent;
[0056] preheating the dipping former;
[0057] dipping the dipping former into a first dipping bath containing a coagulant;
[0058] drying of the first dipping-applied layer;
[0059] dipping of the dipping former into a further dipping bath for formation of the elastomer layer;
[0060] drying/vulcanization (cross-linking);
[0061] pulling the dipped article off from the former.

(paragraphs 0054-0061 and 0104), 
and every indication is that this is a suitable method for forming the gloves of Holzner et al. (see, for example, paragraphs 0054-0061 and 0104). Holzner et al. therefore teach Applicant’s step (1) as claimed (except the coagulant is not specifically identified as a coagulant containing calcium ions) (see, for example, paragraph 0057), step (3) (see, for example, paragraph 0057), step (4) (the step of formation of the elastomer layer taught in paragraph 0058, which is prior to the crosslinking step of paragraph 0059, corresponds to the gelling step (4) of claim 10, except the temperature range and time of gelation is not specifically disclosed in paragraphs 0054-0061), and step (7) (the crosslinking step of paragraph 0059, corresponds to the curing step (7) of claim 10 [curing is crosslinking], and that the temperature of crosslinking is 90 to 140 ℃, and that the time of crosslinking is 5 to 20 minutes (paragraph 0104)). The time of crosslinking range of Holzner et al. falls within the claimed range, and the time of crosslinking range of Holzner et al. of 5 to 20 minutes overlaps with the claimed range of 10 to 30 minutes. Holzner et al. teach that the pH is adjusted to a pH of over 9.0 (see, for example, paragraphs  0025, 0103, 0110 and 0115), which corresponds to Applicant’s claimed step (2). Holzner et al. teach that leaching is a known step of the dip forming process (paragraph 0017, indicating that the particular materials used by Holzner et al. allows the leaching step to be shortened or eliminated:   Examiner notes that the teaching of Holzner et al. that the leaching step can be shortened is a teaching that the leaching step may be used in the process of forming the glove of Holzner et al. [in other words, the leaching step does not have to be eliminated, since Holzner et al. teach that the leaching may be shortened or eliminated]).

	Yeh et al. teach a dip molding process for forming elastomeric articles such as surgical / medical gloves (see, for example, col. 4, line 61-col. 5, line 19), where the process includes a step of dipping the former in a liquid coagulant containing calcium nitride coagulant (which is a coagulant that includes calcium ions) (col. 4, line 61-col. 5, line 1), that the dipped latex is gelled at 55 to 80℃ for about 5 minutes (col. 9, lines 25-28), that the glove may be leached with water (col. 5, lines 9-10) and that a bead (which is a roll in a cuff portion in the art of medical / surgical gloves) may be formed, which is then followed by a curing step at 125℃ for about 20 minutes (see, for example, col. 5, lines 65-67 and col. 9, lines 42-47).
	
	In regard to the steps or aspects of the method steps that are not taught by Holzner et al., since Yeh et al. teach these steps as convention features of the dip molding method of forming medical / surgical gloves for the reasons provided above, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included those conventional steps taught by Yeh et al. in the order taught by Yeh et al. in the process of Holzner et al.

	In regard to claim 12, Holzner et al. and Yeh et al. teach the dip molding process of forming a glove as discussed above in regard to claim 10. Holzner et al. teach that multiple layers of the composition may be applied (see, for example, paragraphs 0062 and 0063), and therefore it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have repeated steps (3) and (4) of the process as taught by Holzner et al. and Yeh et al. as discussed above in order to form two or more layers of the latex formed from the dip molding composition.

	In regard to claim 13, Holzner et al. and Yeh et al. teach the dip molding process of forming a glove as discussed above in regard to claim 10. The period of time after which the bead is formed on the coated latex (step (6)) and the point of time at which the glove is placed in the oven to cure (step (7)) corresponds to the claimed step in claim 13, because the temperature would be cooler than the cure temperature in the oven, prior to the glove being placed in the oven.
	 In regard to claim 14, Holzner et al. and Yeh et al. teach the dip molding process of forming a glove as discussed above in regard to claim 10; Holzner et al. and Yeh et al. thereby teach a glove formed by the process taught by Holzner et al. and Yeh et al. as discussed above in regard to claim 10.
	
	In regard to claim 15, Holzner et al. and Yeh et al. teach the glove as discussed above in regard to claim 14. Since Holzner et al. and Yeh et al. teach a dip molding composition that corresponds to the claimed composition (of claim 2), and Holzner et al. and Yeh et al. teach the dip molding process of forming a glove as discussed above in regard to claim 10, one of ordinary skill in the art would have expected the inherent physical characteristics of the glove formed from the dip molding composition of claim 2 as discussed above via the process of claim 10 as discussed above, such as the fatigue durability and tensile strength, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

	In regard to claim 16, Holzner et al. and Yeh et al. teach the medical / surgical glove as discussed above in regard to claims 15 and 14.
	Yeh et al. teach that the medical / surgical glove has a thickness of from 0.003 to 0.012 inch, most preferably from 0.005 to 0.009 inch (col. 6, lines 30-35), where these ranges are from 0.0762 to 0.305 mm, and most preferably from 0.127 to 0.229 mm. Since Yeh et al. establish that these thickness ranges are known suitable thicknesses for medical / surgical gloves, and since these ranges greatly overlap with the claimed range of from 0.04 to 0.2 mm, and since it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the medical / surgical glove taught by Holzner et al. and Yeh et al. as discussed above in regard to claims 15 and 14 such that it has a thickness that falls within the ranges taught by Yeh et al., including those that fall within the claimed range.

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holzner (WO2017/147638; U.S. 2019/0112436 used as English equivalent) in view of Yeh et al. (USPN 6,391,409), as evidenced by “The Rate of Dissolution: Factors and Definition”, and in further view of Reischl (USPN 4,310,449).
	Holzner et al. and Yeh et al. teach the dip molding composition as discussed above in regard to claim 2.
	While Holzner et al. teach that the particles are pre-dispersed (paragraphs 0110, 0156, 0161), Holzner et al. does not explicitly teach that there is a dispersion agent in the latex: Examiner notes that ULTRA TORRAX (paragraphs 0110, 0156, 0161) is a dispersion machine, not a chemical compound.
	Reischl disclose dispersion agents for acrylonitrile butadiene rubbers (col. 7, lines 22-32), where the dispersion agent may be an ether such as ethylene glycol monoethylether (col. 9, lines 46-65), which reads on formula (2) claimed in claim 5.
	Since Holzner et al. teach that the particles are pre-dispersed, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a dispersion agent in the XNBR latex 	taught by Holzner et al. and Yeh et al., and to have used in particular known dispersion agents such as the ethylene glycol monoethylether disclosed by Reischl as the dispersion agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788